DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Opening 91314 is not labeled in the drawings
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
“Position” in both claims 3 and 4 should be changed to --positioned--
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20’s limitation “means for spreading said first jaw and said second jaw and applying electrical energy to the patient tissue at the same time” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truckai (U.S. Patent No. 6770072).
Regarding claim 1, Truckai teaches a surgical dissector for manipulating the tissue of a patient, comprising (Fig. 1): a shaft comprising an electrical pathway (Fig. 1, elements 100, 102, 156a, 156b); a first jaw (Fig. 1, element 105A) pivotably coupled to said shaft (Col 4-5, lines 57-12; the jaw must be able to pivot in order to open and close), wherein said first jaw comprises: a first inner surface (Fig. 14, element 325a); a first outer surface comprising a first opening, wherein said first outer surface faces away from said first inner surface (Fig. 14, element 328a, 332); a first electrically-conductive portion in electrical communication with said electrical pathway (Col. 11, lines 15-45; Fig. 14, element 333), wherein said first electrically-conductive portion can contact the tissue through said first opening (Col. 11, lines 15-45; Fig. 14, element 333); and a first electrically-insulative portion (Col. 11, lines 40-45); and a second jaw (Fig. 1, element 105B) pivotably coupled to said shaft (Col 4-5, lines 57-12; the jaw must be able to pivot in order to open and close), and wherein said second jaw comprises: a second inner surface, wherein said second inner surface faces toward said first inner surface (Fig. 14, element 325b); a second outer surface comprising a second opening, wherein said second outer surface faces away 
Regarding claim 13, Truckai teaches a surgical dissector for manipulating the tissue of a patient (Fig. 1), comprising: a shaft comprising an electrical pathway (Fig. 1, elements 100, 102, 156a, 156b); a first jaw (Fig. 1, element 105A) pivotably coupled to said shaft (Col 4-5, lines 57-12; the jaw must be able to pivot in order to open and close), wherein said first jaw comprises: an inner surface (Fig. 14, element 325a); an outer surface comprising an opening (Fig. 14, element 328a, 332); an electrically-conductive electrode in electrical communication with said electrical pathway (Col. 11, lines 15-45; Fig. 14, element 333), wherein said electrically-conductive electrode can contact the tissue through said opening (Col. 11, lines 15-45; Fig. 14, element 333); and an electrically-insulative portion (Col. 11, lines 40-45); and a second jaw (Fig. 1, element 105B) pivotably coupled to said shaft (Col 4-5, lines 57-12; the jaw must be able to pivot in order to open and close).
Regarding claim 20, Truckai teaches a surgical dissector for manipulating the tissue of a patient (Fig. 1), comprising: a shaft comprising an electrical pathway (Fig. 1, elements 100, 102, 156a, 156b); a first jaw (Fig. 1, element 105A) pivotably coupled to said shaft (Col 4-5, lines 57-12; the jaw must be able to pivot in order to open and close), wherein said first jaw comprises: an inner surface (Fig. 14, element 325a); an outer surface comprising an opening (Fig. 14, element 328a, 332); an electrically-conductive electrode in electrical communication with said electrical pathway (Col. 11, lines 15-45; Fig. 14, element .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Houser (U.S. Patent Application Publication No. 20120116391).
Regarding claims 2 and 14, Truckai teaches all the elements of the claimed invention as stated above.
Truckai does not teach a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position.
Houser, in a similar field of endeavor, teaches a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai with a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from a closed position into an open position as taught by Houser in order to allow for the user to easily transition the jaws from a closed position to an open position during treatment. 
Regarding claim 3, the combination of Truckai and Houser teaches all the elements of the claimed invention as stated above.
Truckai does not teach a handle comprising a grip, wherein said electric motor is position in said handle.
Houser further teaches a handle comprising a grip, wherein said electric motor is position in said handle ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai with a handle comprising a grip, wherein said electric motor is position in said handle as taught by Houser in order to allow for adequate housing of the electric motor. 
Regarding claims 5 and 15, the combination of Truckai and Houser teaches all the elements of the claimed invention as stated above.
Truckai does not teach a control system in communication with said electric motor and said electrical pathway, wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway.
Houser further teaches a control system in communication with said electric motor and said electrical pathway ([0077], [0098-0099]; Fig. 7, element 1000), wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway ([0077], [0098-0099]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai with a control system in communication with said electric motor and said electrical pathway, wherein said control system is configured to control the electrical power supplied to said motor and said electrical pathway as taught by Houser in order to allow for the user to have control of multiple device variables during use thus making the device safer. 
Regarding claim 12, the combination of Truckai and Houser teaches all the elements of the claimed invention as stated above.
Truckai does not teach a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position.
Houser further teaches a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position ([0098-0099]; Fig. 7, elements 620, 640).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai with a drive system operably coupled with said first jaw and said second jaw, wherein said drive system comprises an electric motor configured to drive said first jaw and said second jaw from an open position into a closed position as taught by Houser in order to allow for the user to easily transition the jaws from an open position to an closed position during treatment. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Houser and in further view of Jeong (U.S. Patent Application Publication No. 20150066001).
Regarding claim 4, the combination of Truckai and Houser teaches all the elements of the claimed invention as stated above.
Truckai and Houser do not teach a housing configured to be attached to a robotic surgical system, wherein said electric motor is position in the robotic surgical system.
Jeong, in a similar field of endeavor, teaches a housing configured to be attached to a robotic surgical system, wherein said electric motor is position in the robotic surgical system ([0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a housing configured to be attached to a robotic surgical system, wherein said electric motor is position in the robotic surgical system as taught by Jeong in the system of Truckai and Houser, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Houser and in further view of Zemlok (U.S. Patent Application Publication No. 20090090763).
Regarding claims 6 and 16, the combination of Truckai and Houser teaches all the elements of the claimed invention as stated above.
Truckai and Houser do not teach wherein said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor.
Zemlok, in a similar field of endeavor, teaches wherein said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai and Houser to where said control system comprises a pulse width modulation motor control circuit configured to control the speed of said electric motor as taught by Zemlok in order to allow for the user to be able to efficiently control how fast or slow the electric .
Claims 7, 8, 10, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Houser, in view of Zemlok, and in further view of Batchelor (U.S. Patent Application Publication No. 20180206905).
Regarding claims 7 and 17, the combination of Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.
Truckai, Houser, and Zemlok do not teach wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway.
Batchelor, in a similar field of endeavor, teaches wherein said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway ([0098], [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai, Houser, and Zemlok to where said control system comprises at least one of a voltage regulation circuit and a current regulation circuit configured to control the electrical power supplied to said electrical pathway as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage and/or current of the device, thus increasing the safety of the device.
Regarding claim 8, the combination of Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.
Truckai, Houser, and Zemlok do not teach wherein said control system is configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai, Houser, and Zemlok to where said control system is configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage potential of the device, thus increasing the safety of the device.
Regarding claim 10, the combination of Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.
Truckai, Houser, and Zemlok do not teach wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.
Batchelor teaches wherein said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue ([0098], [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai, Houser, and Zemlok to where said control system comprises a DC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the voltage of the device, thus increasing the safety of the device.
Regarding claims 11 and 19, the combination of Truckai, Houser, and Zemlok teaches all the elements of the claimed invention as stated above.

Batchelor teaches wherein said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue ([0098], [0161]; the controller is capable of controlling current, which would affect power output as well since power is dependent on current).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai, Houser, and Zemlok to where said control system comprises a current control circuit configured to control the electrical power applied to the patient tissue as taught by Batchelor in order to allow for the user to be able to efficiently control the current of the device, thus increasing the safety of the device.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai in view of Houser, in view of Zemlok, and in further view of Sugiyama (U.S. Patent Application Publication No. 20170196583).
Truckai, Houser, and Zemlok do not teach wherein said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue.
Sugiyama, in a similar field of endeavor, teaches wherein said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said electrical pathway to control the electrical power applied to the patient tissue ([0106, 0109, 0115, 0117-0118]; it is stated that the controller can control the application of AC voltage along with the phase of the AC voltage being applied to the transducers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Truckai, Houser, and Zemlok to where said control system comprises an AC voltage control circuit configured to control the voltage potential applied to said electrical pathway 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/NILS A POTTER/Examiner, Art Unit 3794